Exhibit 10.1

C&J Energy Services, Inc.

Issuance of Common Stock

November 30, 2017

C&J Energy Services, Inc.

3990 Rogerdale Road

Houston, Texas 77049

Ladies and Gentlemen:

This letter is being delivered to you pursuant to an Agreement and Plan of
Merger, dated as of October 25, 2017, by and among C&J Energy Services, Inc., a
Delaware corporation (the “Company”), Caymus Merger Sub, Inc., a Delaware
corporation, O-Tex Holdings, Inc., a Texas corporation (“O-Tex”), the
undersigned, a stockholder of O-Tex, the other stockholders of O-Tex party
thereto and Opus Sellers Representative LLC (the “Merger Agreement”). Unless
otherwise indicated, capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Merger Agreement, as applicable.

Pursuant to the Merger Agreement, the Company issued                  shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”) to the
undersigned. The undersigned will not offer, sell, contract to sell, pledge or
otherwise dispose of, (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including, except for the registration statement provided for in
Section 8.16 of the Merger Agreement, the filing (or participation in the
filing) of a registration statement with the Securities and Exchange Commission
in respect of, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder with respect to,
any Common Stock or any securities convertible into, or exercisable or
exchangeable for such Common Stock, or publicly announce an intention to effect
any such transaction, for a period from the date hereof until February 28, 2018
without the prior written consent of the Company (such period, the “O-Tex Lockup
Period”). For the avoidance of doubt, in no event shall the Company’s
performance of or compliance with its covenants under Section 8.16 of the Merger
Agreement relieve the undersigned of its obligations hereunder, which
obligations shall continue in full force and effect until the expiration of the
O-Tex Lockup Period.



--------------------------------------------------------------------------------

Yours very truly,

 

 

Signature Page to Lock Up Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED: C&J ENERGY SERVICES, INC.

 

By:   Danielle Hunter Title:   Executive Vice President, General Counsel, Chief
Risk and Compliance Officer and Corporate Secretary

 

Signature Page to Lock Up Agreement